12/31/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0019


                                         DA 20-0019


 KRISTINE DAVENPORT,
                                                                            FILED
                                                                           DEC 3 1 2020
             Plaintiff and Appellant,
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         StatFe of Montana
       v.

                                                                      ORDER
 COUNTY OF LINCOLN,a political
 subdivision of the State of Montana;
 SHERIFF OF THE COUNTY OF LINCOLN,
 State of Montana; and ROBY BOWE,

             Defendants and Appellees.


       On December 28, 2020, Appellant Kristine Davenport petitioned for rehearing in
this matter. Although Davenport certified that the word count ofher petition complies with
M. R. App. P. 20(3), it is apparent that Davenport has not complied with the word limit.
       M.R. App.P. 20(3)provides that the text ofa petition for rehearing shall not exceed
2,500 words if proportionately spaced or 10 pages if prepared in monospaced typeface or
typewritten. Davenport's petition consists of nearly 6,000 words' and is 19 pages long.
       IT IS THEREFORE ORDERED that Appellant's Petition for Rehearing be returned
for revisions necessary to comply with the specified Rule.
       IT IS FURTHER ORDERED that Appellant shall file a revised Petition for
Rehearing within ten (10) days of the date of this Order with the Clerk of this Court and
that the revised Petition for Rehearing be served on each counsel of record; and
       IT IS FURTHER ORDERED that the times for response contained in M. R. App.
P. 20 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to provide a true copy ofthis Order to Appellant
and to all counsel upon whom the petition was served.



I Because Davenport improperly inserted numerous improper hyphens between words, an action
that serves to circumvent a word processing program's word-count function, an exact word count
is difficult to ascertain.
DATED this 31st day of December, 2020.


                                     For the Court,